Case 2:19-cv-13726-VAR-MJH ECF No. 41 filed 03/19/20    PageID.1100    Page 1 of 3




                   UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTICT OF MICHIGAN
                         SOUTHERN DIVISION

MARVIN GERBER, et al.,

      Plaintiffs,                          Case No. 19-13726
                                           Honorable Victoria A. Roberts
v.

HENRY HERSKOVITZ, et al.,

     Defendants.
___________________________/

              ORDER: (1) DECLINING TO EXERCISE
     SUPPLEMENTAL JURISDICTION OVER PLAINTIFFS’ STATE
      LAW CLAIMS; and (2) DISMISSING WITHOUT PREJUDICE
     COUNTS XIV TO XXIII OF THE FIRST AMENDED COMPLAINT

      Plaintiffs filed this case in December 2019. On January 10, 2020,

Plaintiffs filed a 23-count First Amended Complaint. The first thirteen

counts allege claims which arise under federal law. The remaining ten –

Counts XIV to XXIII – assert state law claims, such as group defamation,

intentional infliction of emotional distress, breach of fiduciary duty, and

fraudulent concealment.

      Because the parties to this action are not diverse, Plaintiffs allege that

the Court has supplemental jurisdiction to hear their state law claims

pursuant to 28 U.S.C. § 1367(a).
Case 2:19-cv-13726-VAR-MJH ECF No. 41 filed 03/19/20       PageID.1101      Page 2 of 3




      This Court may exercise supplemental jurisdiction over each claim in

an action that shares a common nucleus of operative facts with a claim that

invokes the Court’s original jurisdiction. See United Mine Workers of Am.

v. Gibbs, 383 U.S. 715 (1966). However, because supplemental

jurisdiction “is a doctrine of discretion, not of plaintiff’s right,” the Court need

not exercise its authority to invoke supplemental jurisdiction in every case

in which it is possible to do so. Id. at 726; see also 28 U.S.C. § 1367(c).

      Justification for this doctrine “lies in considerations of judicial

economy, convenience, and fairness to litigants.” Id. Therefore, “[i]n

deciding whether to exercise supplemental jurisdiction . . . a judge must

take into account concerns of comity, judicial economy, convenience,

fairness, and the like.” Senra v. Smithfield, 715 F.3d 34, 41 (1st Cir. 2013).

If these considerations are not present, the Court “should hesitate to

exercise jurisdiction over state claims.” Gibbs, 383 U.S. at 726. Moreover,

supplemental jurisdiction may be denied if a claim raises a novel or

complex issue of State law, “if the federal claims are dismissed before trial,”

if “it appears that the state issues subsequently predominate,” or “if the

likelihood of jury confusion” would be strong without separation of the

claims. Id. at 726-27; 28 U.S.C. § 1367(c).




                                         2
Case 2:19-cv-13726-VAR-MJH ECF No. 41 filed 03/19/20     PageID.1102   Page 3 of 3




      Considering the circumstances of this case – including the nature of

the state law claims, the character of the governing state law, and the

relationship between the state and federal claims – the Court finds it

appropriate to decline to exercise supplemental jurisdiction over Plaintiffs’

state law claims. Invoking supplemental jurisdiction would not promote

judicial economy or the convenience of the parties, and it would likely lead

to jury confusion. Accordingly, the Court declines to exercise supplemental

jurisdiction over Plaintiffs’ state law claims.

      Plaintiffs’ state law claims (Counts XIV-XXIII) are DISMISSED

WITHOUT PREJUDICE.

      IT IS ORDERED.


                                             s/ Victoria A. Roberts
                                             Victoria A. Roberts
                                             United States District Judge

Dated: March 19, 2020




                                         3
